Citation Nr: 1817247	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  10-36 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disorder, diagnosed as melanoma of the face and back, to include as due to in-service herbicide exposure.

2.  Entitlement to service connection for a lung disorder, diagnosed as chronic obstructive pulmonary disease (COPD), to include as due to in-service herbicide exposure.

3.  Entitlement to total disability rating due to unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jan D. Dils, Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 
INTRODUCTION

The Veteran served in the active military service from September 1965 to September 1967, to include a tour in the Republic of Vietnam during the Vietnam War.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Huntington, West Virginia, Regional Office (RO).  

In July 2011, the Veteran raised the issue of TDIU.  The Board, in March 2013, acknowledged that the issue of a TDIU had been raised and remanded that issue and the remaining issues on appeal to the RO for additional action.

In March 2013, April 2016, July 2017, and November 2017 the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal has now been returned to the Board.

The Board acknowledges that the issue of entitlement to apportionment of the Veteran's benefits for his spouse has been perfected and certified to the Board. However, the issue is currently pending the scheduling of a Board hearing.  As such, the issue will be the subject of a subsequent Board decision.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has been diagnosed with melanoma of the face and back and COPD. 

2.  The Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicides.
3.  The Veteran's skin and pulmonary disorders were not incurred in service and are not otherwise related to service, to include in-service herbicide exposure.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for melanoma of the face and back, to include as due to herbicide exposure, have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2017).

2.  The criteria to establish service connection for a lung disorder, to include as due to in-service herbicide exposure, have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

    Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Only chronic diseases listed under 38 C.F.R. § 3.309 (a) (2017) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303 (b).  Walker v. Shinseki, 708 F.3d 1331 Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A veteran who during active military, naval, or air service served in the Republic of Vietnam during the period beginning January 9, 1962 and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence establishing that the veteran was not exposed to any such agent.  38 U.S.C. § 1116 (f); 38 C.F.R. § 3.307 (a)(iii).

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, early-onset peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. § 3.309 (e).

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended to certain specific disorders, based upon extensive scientific research.  See, e.g., Notices, 68 Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 61 Fed. Reg. 57,586-589 (1996).  However, the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57(1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382(1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102 .

Service Connection Analysis for Skin and Lung Disorders
    
The Veteran is seeking entitlement to service connection for a skin and lung disorder, which he attributes to in-service exposure to herbicides.

Initially, the Board finds that the Veteran's DD Form 214 shows that he served in Vietnam during the Vietnam War era.  Therefore, the Veteran is presumed to have been exposed to herbicides such as Agent Orange while on active duty.  See 
38 U.S.C. § 1116 (f); 38 C.F.R. § 3.307 (a)(iii).

Next, the Board finds that the Veteran has been diagnosed with melanoma of the face and back and COPD during the appeal period.  See August 2017 Skin and Respiratory Disability Benefits Questionnaires.

Although the Board finds that the Veteran served in Vietnam during the Vietnam War era, and is presumed to have been exposed to herbicide agents during service, the Veteran's skin and lung disorders (diagnosed as melanoma and COPD) are not among the diseases listed under 38 C.F.R. § 3.309 (e), for which presumptive service connection based on herbicide exposure is available.  As such, the Board finds that presumptive service connection for melanoma and COPD based on exposure to herbicides in service is not warranted.

Notwithstanding the inapplicability of the Agent Orange presumptive service connection regulations, the Board is obligated to fully consider the Veteran's service connection claims on a direct basis.  See Combee, 34 F.3d 1043-44 (Fed. Cir. 1994).

In this regard, the Board finds that the Veteran's skin and lung disorders are not etiologically related to the in-service herbicide exposure.  Service treatment records contain no complaints, diagnoses, or treatment related to a skin or lung disorder in service.  Further, the Veteran was diagnosed with his skin and lung disorders many years following service separation.  

The evidence also includes a skin disability DBQ dated in August 2017.  The examiner diagnosed the Veteran with melanoma of the skin on the face and back, first diagnosed in the 1990s.  It was noted that the Veteran had been found to have multiple atypical skin lesions over the course of years after discharge from service and underwent excision of these lesions.  A large melanotic lesion was removed from the left chin with residual scarring and disfigurement.  The examiner then opined that the Veteran's skin disorder was not related to service.  In support of this opinion, the examiner stated that, based on current evidence, Agent Orange exposure was less likely associated with an increased risk for malignant melanoma.  The Veteran's melanoma was noted to be more likely associated with sun exposure.  In this regard, the examiner explained that sun exposure chronically caused DNA damage to the epithelium and nevi.  This repeated DNA damages led to mutations that could develop into various forms of skin cancer, including basal cell, squamous cell and melanoma.  The examiner further indicated that herbicides had not been directly linked to the development of melanoma.

The same examiner also administered a respiratory condition DBQ in August 2017, where the Veteran was diagnosed with COPD.  During the evaluation, the Veteran reported that he was having progressive shortness of breath with walking and routine daily activities.  He underwent work-up that was consistent with COPD and required constant supplemental oxygen therapy.  It was noted that the Veteran had quit smoking 45 years ago.  He had smoked about 6 to 7 years after entering the service and had smoked about a pack a day.  The examiner determined that, based on current evidence, Agent Orange exposure was less likely associated with the claimed lung condition.  To explain his conclusion, he reported that COPD could be caused by smoking, and that it was the number one cause of COPD.  The examiner also stated that there was not enough conclusive evidence in the medical articles to concretely state whether herbicide exposure had a direct correlation to the development of COPD.

The Board finds the August 2017 medical opinions probative as to whether the Veteran's skin and lung disorders are etiologically related to the in-service herbicide exposure on a direct basis.  The examiner reviewed the evidence of record, interviewed the Veteran, discussed the relevant medical literature, and provided medical opinions support by a well-reasoned rationales.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).

The remaining evidence of record, to include VA and private treatment records, includes diagnoses of the Veteran's skin and lung disorders and treatment for these disorders; however, they do not provide an opinion as to whether the Veteran's disorders are due to in-service herbicide exposure.

The Board has also considered the Veteran's statements asserting a nexus between his skin and lung disorders and the in-service herbicide exposure.  As a lay person, however, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex skin and lung disorders.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Skin and lung disorders are complex disease processes because of their multiple possible etiologies.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis). 

For the reasons discussed above, the Board finds that, based on the competent, credible, and probative evidence of record, the Veteran's skin and lung disorders were not incurred in service and were not etiologically related to the in-service herbicide exposure.  A preponderance of the evidence is against the claims for service connection for a skin and lung disorder and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for melanoma of the face and back, to include as due to in-service herbicide exposure is denied.

Service connection for a lung disorder, to include as due to in-service herbicide exposure is denied. 


REMAND

The law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 
38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).

Beginning March 7, 2008, the Veteran met the schedular criteria for consideration of TDIU under 38 C.F.R. § 4.16(a).

At present, the Veteran he has not completed a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability), which collects information about the Veteran's employment history and education necessary to determine a claim for TDIU.  On remand, such development should be completed.

Further, the Board acknowledges that the ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator. See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16 (a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case). 

Nonetheless, it is unclear based on the current medical evidence of record whether the combined impact of the Veteran's service-connected disabilities render him unable to obtain and maintain substantially gainful employment.  As such, in order to assist the Board in adjudicating this claim, a VA examination should be obtained on remand to assist in determining whether the Veteran's service-connected disabilities impact his ability to work.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in order to provide the information needed to substantiate the claim of TDIU.

2.  Then, schedule an appropriate VA examination to be conducted by a suitable examiner to help ascertain the effect of all service-connected disabilities on employability.  The relevant documents in the claims folder should be made available for review in connection with this examination.

**The Veteran's service-connected disabilities are posttraumatic stress disorder, bladder cancer with renal nephropathy associated with hypertension, cardiomegaly associated with hypertension, and hypertension.

After reviewing the claims file and examining the Veteran, the examiner is asked to:
    
(a)  Evaluate the effect of all the service-connected disabilities on the Veteran's employability (the ability to obtain or maintain substantially gainful employment).  The examiner should assess the extent of functional and industrial impairment resulting from each of the Veteran's service-connected disabilities. 

(b)  Address whether the Veteran's service-connected disabilities (1) alone and (2) in combination are so disabling as to render him unable to obtain or maintain substantially gainful employment. 

In rendering the opinion, the examiner should consider the Veteran's education, special training, and previous work experience, but should not consider age or the effect of any non-service-connected disabilities. 

(c)  A rationale should be given for all opinions and conclusions rendered.

3.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the issue should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


